Case 1:18-cv-10225-MLW Document 580-1 Filed 01/12/21 Page 1 of 7




                    Exhibit A
         Case 1:18-cv-10225-MLW Document 580-1 Filed 01/12/21 Page 2 of 7



                                 UNITED STATES DISTRICT COURT
                                  DISTRICT OF MASSACHUSETTS


LILIAN PAHOLA CALDERON JIMENEZ                               No. 1: 18-cv-10225-MLW
and LUIS GORDILLO, et al.,


                 Petitioners-Petitioners,

         V.

KEVIN K. McALEENAN 1, et al.,

                 Respondents-Respondents.




            RESPONDENTS' RESPONSES AND OBJECTIONS TO
  PETITIONERS' FIRST SET OF REQUESTS FOR INTERROGATORIES [REVISED)

         COMES NOW Respondent Kevin K. McAleenan, in his official capacity as Acting
Secretary of Homeland Security, Respondent Matthew T. Albence, in his official capacity as
Director, U.S. Immigration and Customs Enforcement, Respondent Marcos Charles, in his
official capacity as Acting Field Office Director, Enforcement and Removal Operation, Boston
Field Office, and Donald J. Trump, in his official capacity as President ("Respondents"), by and
through counsel, and provide the following responses to Petitioners First Set of Requests for
Production of Documents and Things, subject to the accompanying objections, without waiving
and expressly preserving all such objections. Respondents' objections are based on information
known to Respondents at this time, and are made without prejudice to additional objections
should Respondents subsequently identify additional grounds for objection. Respondents also
submit these responses subject to: (a) any objections as to competency, relevancy, materiality,
privilege, and admissibility of any of the responses; and (b) the right to object to other discovery
procedures involving ~d relating to the subject matter of the requests herein.

        Respondents specifically reserve the right to make further objections as necessary to the
extent that additional issues arise as to the meaning of and/or information sought by discovery.

       Respondents have not completed their investigation of the facts underlying this case,
have not completed their discovery, and have not completed their preparation for trial. Therefore,



1
  On April 10, 2019, Kevin K. McAleenan assumed responsibility as Acting Secretary of the Department of
Homeland Security, automatically substituting for former Secretary Kirstjen M. Nielsen, as a party. Fed. R. Civ. P.
25(d).



                                                         1
        Case 1:18-cv-10225-MLW Document 580-1 Filed 01/12/21 Page 3 of 7



 INTERROGATORY NO. 2 (2-7]

 Describe any Boston ICE ERO policies or practices relating to the detention or removal
 of individuals engaged in the Provisional Waiver Process (including any Class Members and
 Class Qualifiers) since August 29, 2016. Your response should identify and describe, without
 limitation: (a) any Communications or Documents concerning such policies or practices; (b) any
 changes, whether formal or informal, to the policies or practices from August 29, 2016 to the
 present; (c) the reasons for any such changes, including any Communications or Documents
 concerning such changes; (d) the involvement ofUSCIS employees in Boston ICE ERO's
 implementation and execution of those policies or practices; (e) the involvement of ICE
 Headquarters in formulating or changing such policies or practices of Boston ICE ERO; and (f)
 the names of any ICE employees involved in formulating, changing, or disseminating such
 policies or practices. Your response to this Interrogatory should also include the person most
 knowledgeable about such policies or practices, as well as any changes to such policies or
 practices.

 ICE Response:

 Respondents object to this interrogatory as this request as overbroad because it seeks information
 not applicable to Calderon class members and seeks information beyond the use and control of
 Boston ERO. Respondents also object to the extent this interrogatory seeks information subject
 to privilege, including but not limited to, deliberative process privilege, law enforcement
 privilege, attorney-client privilege or attorney work-product. Subject to and without waiving the
 foregoing objections and the general objections, Respondents respond as follows:

 (a) To the extent that ICE has not already provided this information, ICE will provide responsive
 documents as Plaintiffs have requested this information in request for production No. 1-10, 15,
 17, 19-21, 27-29.

 (b) Beginning in August 29, 2016, Boston ERO complie~ with the civil immigration
 enforcement priority directives issued in Secretary Johnson's November 20, 2014 memorandum,
 Policies/or the Apprehension, Detention and Removal of Undocumented Immigrants.

  On January 25, 2017, President Trump issued Executive Order 13768, Enhancing Public Safety
  in the Interior ofthe United States. On February 20, 2017, Secretary Kelly issued a
· memorandum implementing Executive Order 13768, Enforcement ofthe Immigration Laws to
  Serve the National Interest. In accordance with that memorandum, Boston ERO did not exempt
  classes or categories of removable aliens from potential enforcement.

 On September 21, 2018, the Court issued the following directive: "8 C.F.R. § 212.7 requires
 DHS, acting through ICE, to consider an eligible alien's application for a provisional unlawful
 presence wavier before deciding to remove him or her from the United States .. .ICE may not
 order the removal of an alien pursuing ~ provisional waiver solely because he or she is subject to
 a final order of removal. Rather, ICE must consider the reasons for the provisional waiver
 regime and the facts of the alien's particular case before deciding to order a removal that
 eliminates [US]CIS 's opportunity to decide the merits of the request, and the right of the alien to



                                                  5
       Case 1:18-cv-10225-MLW Document 580-1 Filed 01/12/21 Page 4 of 7



pursue, and potentially receive, a provisional waiver ... [T]his court's ruling ... does not exempt
all aliens with final orders of removal who are seeking provisional waivers from being
removed. Rather, it only requires that ICE consider their pursuit of provisional waivers, and the
reasons for the regulations that created them, in making an individualized determination
concerning whether the alien should be required to leave the United States before his or her
application is adjudicated by [US]CIS". ICE has complied with the court's order since. On May
16, 2019, the Court in this case certified the Calderon class. Since that date, ICE has identified
Calderon class members in accordance with the class definition.

(c) Changes in policy and the reasons for such changes are described above. To the extent that
ICE has not already provided this information, ICE will provide responsive documents as
Plaintiffs have requested this information in request for production No. 1-10, 15, 17, 19-21, 27-
29.

(d) USCIS District Director Dennis Riordan and ICE Field Office Director Christopher Cronen
coordinated efforts to adhere to DHS Secretary Kelly's February 2017 policy memorandum
Enforcement ofthe Immigration Laws to Serve the National Interest. USCIS Officials, after
reviewing files of aliens with final orders of removal, would routinely inform ICE officials of
their scheduled appearance at the relevant USCIS Office within the Boston ERO jurisdiction.
Boston ERO would review the information provided by USCIS and in its discretion, arrest
certain aliens with final orders of removal.

(e) As set forth above, ICE HQ did not issue these enforcement priorities or court-ordered
changes to previous policy and practice. Enforcement priorities were issued by President Trump
and implemented by DHS Secretary Kelly.

(f) As set forth above, ICE HQ did not issue these enforcement priorities or court-ordered
changes to previous policy and practice. Boston ERO implemented these policy decisions and
changes to practice pursuant to this court's orders. To the extent applicable, the acting Field
Office Directors (FOD) of Boston ERO was charged with implementing enforcement priorities
and relevant court orders within their relevant jurisdiction. During the relevant time period:

   •   Christopher Cronen was the FOD in Boston from approximately August 21, 2016 to
       January 26, 2018;
   •   Thomas Brophy was the acting FOD in Boston from approximately February 5, 2018 to
       June 1, 2018;
   •   Rebecca Adducci was the acting FOD in Boston from approximately June 7, 2018 to
       August 17, 2018;
   •   Todd Lyons was the acting FOD in Boston from approximately August 18, 2018 to April
       30, 2019;
   •   Marcos Charles is currently the acting FOD in Boston beginning on or about May 1,
       2019.

INTERROGATORY NO. 3 (8-15]

Describe Boston ICE ERO's practices and policies regarding scheduling of Post Order


                                                 6
       Case 1:18-cv-10225-MLW Document 580-1 Filed 01/12/21 Page 5 of 7



   •   Any enforcement action against an identified Calderon class member must be approved
       by the Assistant Field Office Director (AFOD) responsible for the office or program. If
       the AFOD is unavailable, the decision will be raised to the Deputy Field Office Director
       (DFOD).
   •   After an AFOD has approved an enforcement a~tion against a Calderon class member,
       the detention decision must be made at the DFOD level.
   •   All removals of Calderon class member must be approved by a DFOD or by the Field
       Office Director (FOD).



Regarding the request asking how an Officer becomes aware of a "person's participation in the
Provisional Waiver Process, and what information about said person is available to that officer,"
Boston ERO seeks to identify Calderon class members to the extent possible prior to taking
enforcement action oh the subject. An ERO Officer may learn of Calderon class membership
through several means: ( 1) when the alien or his/her attorney alleges the alien is a Calderon class
member via filing of a stay application, Form 1-246 or other written communication to ERO; (2)
after review ofDHS databases indicating an alien with a final order of removal has a pending or
approved Form 1-130, filed on their behalf by a U.S. citizen spouse; (3) during review of the
Alien File (A-file) as such file may contain a pending or approved Form 1-130, filed on the
alien's behalf by a U.S. citizen spouse; (4) during an in-person interview with the alien or his/her
attorney, such as when the alien checks-in with ICE pursuant to the requirements of an Order of
Supervision or (5) upon notification by ICE OPLA Boston who may learn of such information
through the course of immigration court proceedings or immigration court filings. Pertinent
information available to the Officer includes evidence that the filed petition or waiver was
received by USCIS, and if reviewing the physical A-file, any evidence the alien submitted with
the relevant visa petition or waiver application.

INTERROGATORY NO. 5 [19-21]

State whether and how, prior to August 20, 2018, Respondents considered a person's
Participation in the Provisional Waiver Process in deciding whether to take Enforcement Action
or adjudicating a stay of removal in the Boston ICE ERO and state the complete basis for that
contention. Your response should identify and describe, without limitation, any
Communications or Documents (including any trainings or training materials) relating to Your
contention, how a person's Participation in the Provisional Waiver Process is considered when
determining whether to take Enforcement Action or adjudicate an application for a stay of
removal for that person, how an officer came to know of an individual's Participation in the
Provisional Waiver Process, and what information about said person was available to that
officer. Your response to this Interrogatory should also include the person most knowledgeable
about this topic.

ICE Response:

Respondents object to this interrogatory as overbroad because this request seeks information not
applicable to Calderon class members and information beyond the use and control of Boston


                                                 10
       Case 1:18-cv-10225-MLW Document 580-1 Filed 01/12/21 Page 6 of 7



ERO. Subject to and without waiving the foregoing objections and the general objections,
Respondents respond as follows:

Regarding the request for the identification and description of "any Communications or
Documents (including any trainings or training materials)," prior to August 20, 2018, ICE will
provide responsive documents as Plaintiffs have requested this information in request for
production No.I, 20-23, 35.

Regarding the request asking how Boston ERO considered a "person's Participation in the
Provisional Waiver Process ... when determining whether to take Enforcement Action or
adjudicate an application for a stay of removal for that person," prior to August 20, 2018,
Boston ERO complied with Executive Order 13768, Enhancing Public Safety in the Interior of
the United States and Secretary Kelly's memorandum implementing Executive Order 13768,
Enforcement ofthe Immigration Laws to Serve the National Interest (February 20, 2017). In
accordance with that memorandum, Boston ERO did not exempt classes or categories of
removable aliens from potential enforcement. However, as a general matter, Boston ERO
reviewed applicable DHS databases and pertinent physical files prior to making an
individualized determination on an alien's application for a stay of removal, Form 1-246, and/or
whether Boston ERO would take an enforcement action against the alien. However, the mere
fact that an alien had a pending Form 1-130, 1-212, or I-601A did not and would not, by itself,
exempt an alien from potential enforcement action.

Regarding the request asking how an Officer becomes aware of a "person's participation in the
Provisional Waiver Process, and what information about said person is available to that officer,"
prior to August 20, 2018, an ERO Officer could have learned of the pursuit of pending petitions
or waivers: (1) when the alien or his/her attorney provides evidence of the filed petition or
waiver in the stay application, Form 1-246,or in any other manner; (2) after review of DHS
databases indicating an alien has a pending or approved petition or waiver; (3) during review of
the A-file showing a pending or approved petition or waiver; (4) during an in-person interview
with the alien or his/her attorney, such as when the alien checks-in with ICE pursuant with
his/her Order of Supervision. Pertinent information available to the Officer could have been
evidence of the filed stay application, or visa petition, or that a waiver was received by ICE or
USCIS, respectively, and if reviewing the physical A-file, any eyidence the alien submitted with
the relevant visa petition, waiver or stay application.

INTERROGATORY NO. 6 [22]

Describe any activities or Communications by employees of USC IS District O1 (and as
much ofUSCIS District 02 as includes Hartford, Connecticut and St. Albans, Vermont) to
support Boston ICE ERO's detention or removal of individuals participating in any step of the
Provisional Waiver Process. Your response should identify and describe, without limitation, any
Communications or Documents within USCIS relating to the Boston ICE ERO's interactions
with individuals involved in any step of the Provisional Waiver Process. Your response should
also identify and describe, without limitation, any Communications or Documents between
USCIS employees and Boston ICE ERO employees relating to the Boston ICE ERO's efforts to
arrest, detain, or remove any individuals involved in any step of the Provisional Waiver Process.



                                               11
     Case 1:18-cv-10225-MLW Document 580-1 Filed 01/12/21 Page 7 of 7




                                      CERTIFICATION

        Pursuant to Federal Rule of Civil Procedure 33(b) and the provisions of28 U.S.C. §
1746, I declare under penalty of perjury that the foregoing interrogatory responses number 1
through 12 are true and correct to the best of my knowledge, information, and belief.

Executed on this   ~z .  day ofNovember 2019, in Boston, Massachusetts.


                                         ~7~esC---·
                                      ~gI>irector
                                    ~~~;~Field Office
                                        U.S. Immigration and Customs Enforcement




                                               15
